 



Exhibit 10.2

STOCKHOLDERS AGREEMENT

     This Stockholders Agreement (this “Agreement”) dated as of February 1,
2005, is made and entered into by and among (i) Triad Pharmaceuticals, Inc., a
Delaware corporation (the “Corporation”), (ii) 2004 Oikos Investment Partners,
LP, a limited partnership (“Oikos”), (iii) Kos Pharmaceuticals, Inc., a Florida
corporation (“Kos,” and together with Oikos, the “Purchasers”), (iv) Stone Life
Sciences Holdings, Ltd., a Florida limited partnership (“Stone Life”),
(v) William W. Bachovchin (“Bachovchin”), (vi) Tufts University, a Massachusetts
not-for-profit corporation (“Tufts”), (vii) Future Stockholders,
(viii) Christopher Kiritsy (“Kiritsy”) and (ix) each other Person acquiring
Equity Securities of the Corporation in a Permitted Transfer hereunder.

     WHEREAS, the Corporation, Michael Jaharis (“Michael Jaharis”), Stone Life
and Bachovchin entered into a Stock Purchase Agreement dated as of September 8,
1999, as amended (the “Series A Stock Purchase Agreement”), pursuant to which
the Corporation issued and sold to Michael Jaharis and Stone Life, and Michael
Jaharis and Stone Life purchased from the Corporation, shares of Series A
Convertible Preferred Stock, $.10 par value per share (“Series A Preferred
Stock”), and, in the case of Michael Jaharis, Series B Convertible Preferred
Stock, $.10 par value per share (“Series B Preferred Stock”), of the
Corporation;

     WHEREAS, the Corporation, Michael Jaharis, Stone Life and Bachovchin
entered into a Stock Purchase Agreement dated as of July 17, 2002, as amended
(the “Series C Stock Purchase Agreement”), pursuant to which the Corporation
issued and sold to Michael Jaharis, and Michael Jaharis purchased from the
Corporation, shares of Series C Convertible Preferred Stock, $.10 par value per
share (“Series C Preferred Stock”), and Series D Convertible Preferred Stock,
$.10 par value per share (“Series D Preferred Stock”), of the Corporation;

     WHEREAS, the Corporation, Michael Jaharis, Stone Life and Bachovchin
entered into a Stock Purchase Agreement dated as of October 31, 2003, as amended
(the “Series E Stock Purchase Agreement”), pursuant to which the Corporation
issued and sold to Michael Jaharis, and Michael Jaharis purchased from the
Corporation, shares of Series E Convertible Preferred Stock, $.10 par value per
share (“Series E Preferred Stock”), of the Corporation;

     WHEREAS, on November 8, 2004 Michael Jaharis transferred and assigned all
of his right, title and interest to the shares of Series A Preferred Stock,
Series B Preferred Stock, Series C Preferred Stock, Series D Preferred Stock and
Series E Preferred Stock owned by him to his wife Mary Jaharis (“Mary Jaharis”),
including, without limitation, all rights and obligations of Michael Jaharis
under the Series A Stock Purchase Agreement, the Series C Stock Purchase
Agreement, the Series E Stock Purchase Agreement, the Stock Restriction
Agreement (as defined below) and the Voting Agreement (as defined below)
attendant to such shares;

     WHEREAS, on December 30, 2004 Mary Jaharis transferred and assigned all of
her right, title and interest to (i) 190,000 shares of Series A Preferred Stock,
(ii) 285,000 shares of Series B Preferred Stock, (iii) 126,666 shares of
Series C Preferred Stock, (iv) 126,667 shares of Series D Preferred Stock, and
(v) 152,000 shares of Series E Preferred Stock owned by her to Oikos, including,
without limitation, all rights and obligations of Mary Jaharis under the
Series A

 



--------------------------------------------------------------------------------



 



Stock Purchase Agreement, the Series C Stock Purchase Agreement, the Series E
Stock Purchase Agreement, the Stock Restriction Agreement and the Voting
Agreement attendant to such shares;

     WHEREAS, on January 31, 2005 Mary Jaharis transferred and assigned (the
“Mary Jaharis Transfer” ) all of her right, title and interest to (i) 10,000
shares of Series A Preferred Stock, (ii) 15,000 shares of Series B Preferred
Stock, (iii) 6,667 shares of Series C Preferred Stock, (iv) 6,666 shares of
Series D Preferred Stock and (v) 8,000 shares of Series E Preferred Stock owned
by her to Kiritsy;

     WHEREAS, concurrently herewith, the Corporation and the Purchasers are
entering into a Series F Preferred Stock Purchase Agreement of even date
herewith (the “Series F Stock Purchase Agreement”), pursuant to which the
Corporation has agreed to issue and sell to the Purchasers, and the Purchasers
have agreed to purchase from the Corporation, certain shares of Series F
Convertible Preferred Stock, $.10 par value per share (“Series F Preferred
Stock” and, together with the Series A Preferred Stock, Series B Preferred
Stock, Series C Preferred Stock, Series D Preferred Stock and Series E Preferred
Stock, the “Preferred Stock”), of the Corporation (such sale and purchase of
shares, the “Series F Financing”);

     WHEREAS, after giving effect to the Series F Financing, each signatory
hereto owns, as of the date hereof, that number of Equity Securities of the
Corporation set forth opposite such party’s name on Annex I hereto and believes
that in connection with the Series F Financing, it is advisable and in the best
interests of the Corporation and the Stockholders to enter into this Agreement
to provide for the continued stability of the business and policies of the
Corporation and its subsidiaries, as the same may exist from time to time.

     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

     1. Certain Definitions. In addition to the terms defined in the Whereas
clauses above, as used in this Agreement, the following terms have the meaning
set forth below:

     “Acceptance Period” has the meaning set forth in Section 5.3(a).

     “Accredited Investor” has the meaning set forth in Section 12.1.

     “Affiliate” means, with respect to any Person, any (a) director, officer,
limited or general partner, member or stockholder holding 5% or more of the
outstanding capital stock or other equity interests of such Person, (b) spouse,
parent, sibling or descendant of such Person (or a spouse, parent, sibling or
descendant of a Person specified in clause (a) above relating to such Person)
and (c) other Person that, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such Person. The term “control” includes, without limitation, the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

     “Bachovchin Permitted Transfer” has the meaning set forth in
Section 5.2(c).

2



--------------------------------------------------------------------------------



 



     “Board” means the Board of Directors of the Corporation.

     “Budget” has the meaning set forth in Section 3.3.

     “Bylaws” means the Bylaws of the Corporation in effect as of the date
hereof, as the same may be amended, modified or supplemented after the date
hereof.

     “Certificate of Incorporation” means the Amended and Restated Certificate
of Incorporation of the Corporation in effect as of the date hereof, as the same
may be amended, modified or supplemented after the date hereof.

     “Common Stock” means the common stock of the Corporation, $.001 par value
per share.

     “Co-Sale Notice” has the meaning set forth in Section 5.4(a).

     “Co-Sale Offeree” has the meaning set forth in Section 5.4(a).

     “Co-Sale Offeror” has the meaning set forth in Section 5.4(a).

     “Equity Securities” means all shares of capital stock of the Corporation,
whether or not currently authorized, all securities convertible into or
exchangeable for shares of capital stock of the Corporation or issuable as
payment under any notes or other indebtedness of the Corporation, and all
options, warrants, and other rights to purchase or otherwise acquire from the
Corporation shares of such capital stock, including any stock appreciation or
similar rights, contractual or otherwise.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     “Excluded Stock” means (i) securities offered to the public pursuant to a
registration statement filed under the Securities Act; (ii) securities issued
pursuant to the acquisition of another corporation by the Corporation by merger,
purchase of substantially all of the assets or stock, or other transaction
whereby the Corporation acquires not less than 51% of the voting power of such
corporation; (iii) up to 377,100 shares (appropriately adjusted to take account
of any stock split, stock dividend, combination of shares or the like) of Common
Stock (or related options) issued to employees, officers or other persons
performing services for the Corporation pursuant to any stock offering, plan or
arrangement approved by the Board of Directors as such number of shares may be
increased by the Board of Directors in accordance with Article Fourth,
Section B.3(c)(i)(4)(A) of the Certificate of Incorporation; (iv) shares of the
Corporation’s Common Stock issued in connection with any stock split, stock
dividend or recapitalization by the Corporation; (v) Equity Securities issued in
connection with any line of credit from a bank or any lease financing
established not less than 30 days following delivery to the Investors of a
notice of intention to establish such line of credit or lease financing setting
forth the material terms of such line of credit or lease financing (but only if
one or more of the Investors do not agree within such 30-day period to provide
such line of credit or lease financing to the Corporation on substantially the
same terms, including any terms related to such Equity Securities); (vi) shares
of the Corporation’s Common Stock issued upon conversion of the Preferred Stock;
and (viii) shares of Series F Preferred Stock issued or issuable after the date
of this Agreement pursuant to the Series F Stock Purchase Agreement.

3



--------------------------------------------------------------------------------



 



     “First Offer” has the meaning set forth in Section 5.3(a).

     “First Offeree” has the meaning set forth in Section 5.3(a).

     “First Offeror” has the meaning set forth in Section 5.3(a).

     “Full Allotment” has the meaning set forth in Section 5.3(b).

     “Future Stockholder” shall have the meaning set forth in Section 5.1.

     “GAAP” means United States generally accepted accounting principles.

     “Group” means:

     (a) in the case of any Stockholder who is an individual, (i) such
Stockholder, (ii) such Stockholder’s spouse, parents, siblings, immediate issue
(whether by the whole or half blood and whether or not adopted), nieces and
nephews, grandchildren or descendents, (iii) a trustee of an inter vivos trust
for the benefit of the Stockholder’s spouse, parents, siblings, immediate issue
(whether by the whole or half blood and whether or not adopted), nieces and
nephews, grandchildren or descendents, (iv) any corporation, partnership,
limited liability company or other entity, the shareholders, partners, members
or beneficial owners holding a majority in interest of which are such
Stockholder and/or such Stockholder’s spouse, parents, siblings, immediate issue
(whether by the whole or half blood and whether or not adopted), nieces and
nephews, grandchildren or descendents, (v) any trust for the benefit of such
Stockholder and (vi) all Affiliates of such Stockholder;

     (b) in the case of Oikos, (i) each Person that is included in Oikos’ Group
pursuant to clause (c) below, (ii) each Person that would be included in the
Oikos Group pursuant to clause (a) above assuming for these purposes that
Michael Jaharis was a Stockholder hereunder, (iii) any Person who, at the time
of the Transfer in question, is a employee, consultant, board member or officer
of the Corporation or consultant to Michael Jaharis and (iv) any other Person as
Oikos (or a designee of Oikos pursuant to Section 12.3 herein) might name by
delivery of written notice to the Corporation and the Right Holders; provided,
however, that any Transfer of Equity Securities to any such Person by Oikos
pursuant to the foregoing clause (iv) shall be counted toward the 35% amount set
forth in Section 5.2(b)(ii) hereof;

     (c) in the case of any Stockholder that is a partnership, (i) such
Stockholder, (ii) its limited, special and general partners, (iii) any Person to
which such Stockholder shall Transfer all or substantially all of its assets,
and (iv) all Affiliates of such Stockholder;

     (d) in the case of any Stockholder that is a corporation, (i) such
Stockholder, (ii) its stockholders, (iii) any Person to which such Stockholder
shall Transfer all or substantially all of its assets, and (iv) all Affiliates
of such Stockholder;

4



--------------------------------------------------------------------------------



 



     (e) in the case of any Stockholder that is a limited liability company,
(i) such Stockholder, (ii) its members, (iii) any Person to whom such
Stockholder shall Transfer all or substantially all of its assets, and (iv) all
Affiliates of such Stockholder; and

     (f) in the case of a Stockholder that is a trust, such Stockholder and the
beneficiaries of the trust.

     “Investor” means the Purchasers, Stone Life, any Future Stockholder
executing a counterpart signature page of this Agreement as an Investor pursuant
to Section 5.1(i) and any Transferee of an Investor pursuant to a Permitted
Transfer to the extent that the rights of the Transferor Investor are assigned
to the Transferee pursuant to Section 12.1.

     “Kiritsy Permitted Transfer” has the meaning set forth in Section 5.2(d)

     “Joinder Agreement” has the meaning set forth in Section 5.2(d).

     “Liquidation” means (i) any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Corporation, other than any
dissolution, liquidation or winding up in connection with any reincorporation of
the Corporation in another jurisdiction, or (ii) any Sale of the Corporation.

     “New Securities” means all Equity Securities other than Excluded Stock and
shares of Common Stock issued in a Qualified IPO.

     “Observer” has the meaning set forth in Section 2.4.

     “Offered Shares” has the meaning set forth in Section 5.3(a).

     “Oikos Permitted Transfer” has the meaning set forth in Section 5.2(b)

     “Permitted Transfer” means a Bachovchin Permitted Transfer, a Kiritsy
Permitted Transfer, an Oikos Permitted Transfer, a Stockholder Permitted
Transfer, a Transfer in accordance with Section 5.2(b)(ii) and a Transfer which
is not a Bachovchin Permitted Transfer but is otherwise effected in accordance
with Section 5.2(c).

     “Person” shall be construed in the broadest sense and means and includes a
natural person, a partnership, a corporation, an association, a joint stock
company, a limited liability company, a trust, a joint venture, an
unincorporated organization and any other entity and any federal, state,
municipal, foreign or other government, governmental department, commission,
board, bureau, agency or instrumentality, or any private or public court or
tribunal.

     “Pro Rata Amount” means (i) with respect to each Right Holders’ preemptive
right provided by Section 4, the quotient obtained by dividing (A) the number of
shares of Common Stock held by such Right Holder by (B) the aggregate number of
shares of Common Stock outstanding, assuming in each case the conversion or
exchange of all securities by their terms convertible into or exchangeable for
Common Stock and the exercise of all vested and “in the money” options to
purchase or rights to subscribe for Common Stock (including warrants) or
securities convertible into or exchangeable for Common Stock, and (ii) with
respect to each

5



--------------------------------------------------------------------------------



 



Right Holder’s right of first refusal and right of co-sale provided by
Sections 5.3 and 5.4, respectively, the quotient obtained by dividing (X) the
number of shares of Common Stock held by such Right Holder by (Y) the aggregate
number of shares of Common Stock held by all Right Holders (except for any Right
Holder that is a First Offeror in the case of Section 5.3) assuming in each case
the conversion or exchange of all securities by their terms convertible into or
exchangeable for Common Stock .

     “Qualified IPO” means the closing of an underwritten public offering of
Common Stock pursuant to an effective registration statement under the
Securities Act of 1933, as amended, in which (A) the initial public offering
price per share is not less than $13.00 (appropriately adjusted to take account
of any stock split, stock dividend, combination of shares, recapitalization or
similar event) and (B) the aggregate net proceeds to the Corporation from such
offering (before underwriters discounts and commissions) are not less than
$5,000,000.

     “Registration Rights Agreement” means the Amended and Restated Registration
Rights Agreement dated as of even date herewith, by and among the Corporation,
the Stockholders and Tufts.

     “Right Holder” means Bachovchin, Kiritsy, each Investor and any Transferee
of Bachovchin, Kiritsy or an Investor pursuant to a Permitted Transfer to the
extent that the rights of the Transferor are assigned pursuant to Section 12.1.

     “Securities Act” means the Securities Act of 1933, as amended.

     “Securities Laws” has the meaning set forth in Section 5.2(d).

     “Shares” has the meaning set forth in Section 2.1.

     “Stockholders” means Bachovchin, Kiritsy, Tufts, the Investors, any Future
Stockholders and any other Person acquiring Equity Securities of the Corporation
who become party to this Agreement as permitted hereunder; provided that solely
for purposes of Section 5.2 and Section 5.4 hereof, the term “Stockholder” and
“Stockholders” shall not include Tufts and any Transferee of Tufts.

     “Stockholder Permitted Transfer” has the meaning set forth in
Section 5.2(a).

     “Stock Restriction Agreement” means the Stock Restriction Agreement dated
as September 8, 1999 among the Corporation, certain holders of the Series A
Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D
Preferred Stock and Series E Preferred Stock, Tufts and Bachovchin, as amended.

     “Subsidiary” means, with respect to any Person, any other entity the
majority of whose Equity Securities or voting securities are directly or
indirectly owned or controlled by such Person.

     “Tag-Along Notice” has the meaning set forth in Section 5.4(d).

6



--------------------------------------------------------------------------------



 



     “Termination Date” means the earlier to occur of: (i) the closing of a
Qualified IPO and (ii) the closing of a Liquidation.

     “Transfer” means to sell, transfer, assign, pledge, hypothecate or
otherwise dispose of, either voluntarily or involuntarily and with or without
consideration.

     “Transferee” means any Person to whom a Stockholder (other than, for the
avoidance of doubt, Tufts) shall Transfer Equity Securities of the Corporation.

     “Transferor” means a Stockholder (other than, for the avoidance of doubt,
Tufts) who is Transferring Equity Securities of the Corporation to another
Person.

     “Voting Agreement” means the Voting Agreement dated as of September 8, 1999
by and among the Corporation, Bachovchin, Stone Life, Oikos, Kiritsy and Tufts,
as amended.

     2. Voting Rights: Board of Directors

          2.1 The Stockholders agree to vote all shares of the Corporation’s
Common Stock, $.001 par value per share (the “Common Stock”), the Preferred
Stock and any other class of voting security of the Corporation (collectively,
the “Shares”) now or hereafter owned or controlled by them, to set the number of
directors of the Corporation at thirteen (13) and to elect as directors, on the
date of this Agreement and in any subsequent election of directors of the
Corporation: (a) Bachovchin; (b) seven (7) persons designated by Oikos (or by a
designee of Oikos pursuant to Section 12.3 hereof); (c) three (3) persons
designated by Kos; (d) one (1) person designated by Stone Life; and (e) the
Chief Executive Officer of the Corporation (the “CEO”). At any time that the
Corporation does not have a CEO, the associated seat on the Board of Directors
shall be filled by a person designated by Bachovchin and reasonably acceptable
to Oikos and Kos, which person shall have relevant industry experience and shall
not, prior to such appointment, be an Affiliate of the Corporation or of any
Stockholder.

          2.2 Any Stockholder or Stockholders entitled to designate one or more
directors pursuant to this Agreement shall furnish written notice to the other
Stockholders, at least ten (10) days prior to any election of directors, of such
designating Stockholder’s or Stockholders’ respective director-designee(s). In
the absence of such notice, the director-designee(s) of such Stockholder or
Stockholders then serving on the Board of Directors shall continue in office
until their successors are duly elected and qualified. No party hereto shall
vote to remove any member of the Board of Directors designated in accordance
with the aforesaid procedure unless the Stockholder or Stockholders who
designated such member of the Board of Directors votes for their removal, and,
in such case, all Stockholders shall likewise vote to remove such member of the
Board of Directors.

          2.3 Any vacancy on the Board of Directors created by the resignation,
removal, incapacity or death of any person designated under Section 2.1 and
elected to the Board of Directors shall be filled by another person designated
by the Stockholder or Stockholders, as applicable, that originally designated
such member of the Board of Directors. The Stockholders shall vote their
respective Shares in accordance with such new designation, and any such vacancy
shall not be filled in the absence of such a new designation.

7



--------------------------------------------------------------------------------



 



          2.4 In addition to the power to designate persons to serve as
directors of the Corporation, if any, (i) Oikos shall be entitled to designate
one person as an observer to attend and observe all meetings of the Board of
Directors of the Corporation and any committees thereof (an “Observer”), and
(ii) Stone Life shall be entitled to designate one person as an Observer. The
Corporation shall provide each Observer with copies of all materials provided to
members of the Board of Directors or any committees thereof, including without
limitation notices of all meetings of the Board of Directors and committees
thereof. Notwithstanding the foregoing, the Corporation reserves the right to
exclude any Observer from access to any material or meeting, or portion thereof,
if the Corporation believes that such exclusion is reasonably necessary to
preserve the attorney-client privilege, to protect highly confidential
information or for other similar reasons.

          The Investors and their respective Observers (where applicable) shall
not disclose to any person or entity (or, in the case of Kos and Stone Life, any
person or entity outside of such Investor’s organization) any confidential
information of the Corporation (including, without limitation, any information
relating to the organization, business or finances of the Corporation, any
information relating to the Corporation’s products or services or any other
proprietary information of the Corporation) learned by any of them as a result
of the rights granted by this Section 2.4 or any information concerning a third
party that the Corporation is under a duty to keep confidential (“Confidential
Information”). Oikos and Stone Life agree that the Corporation may enforce this
provision directly against its Observer, as the case may be. The term
“Confidential Information” shall not include information that the Corporation
has voluntarily disclosed to the public without restriction or that has
otherwise lawfully entered the public domain without breach of the
confidentiality provisions hereof by Oikos, Kos, Stone Life, Kiritsy or their
applicable Observers.

          On or prior to the date hereof, each of Oikos, Kos, Stone Life and
Bachovchin shall have furnished to the Corporation the name of some or all of
his or its board designee(s) pursuant to Section 2.1 of this Agreement. In
addition, on or prior to the date hereof, each of Oikos and Stone Life shall
have furnished to the Corporation the name of its Observer who will be entitled
to attend meetings of the Board of Directors and receive materials and
information pursuant to this Section 2.4. If either Oikos or Stone Life desires
to change its Observer, it shall give the Corporation at least five (5) business
days prior written notice.

          2.5 Notwithstanding anything in this Agreement to the contrary, in the
event that the aggregate number of shares of Common Stock beneficially owned by
a Stockholder entitled to designate one or more directors and/or an Observer
pursuant to this Section 2 (including all shares held by such Stockholders’
Group and determined as of any date as if all shares of Preferred Stock or other
convertible or exchangeable securities beneficially owned by such Stockholder
and Group had been converted into or exchanged for, as applicable, Common Stock)
is less than 250,000 shares of Common Stock, or in the case of the right to
designate an Observer, is less than 50,000 shares of Common Stock (in either
case subject to adjustment for stock splits, stock dividends, combinations of
shares, recapitalizations and similar events), such Stockholder’s right to
designate directors and/or to designate an Observer under this Section 2, if
any, shall terminate, and the obligation of the other Stockholders under this
Section 2 to vote for the director(s) designated by such Stockholder shall
terminate, but all other obligations of the Stockholders hereunder shall
continue unless otherwise terminated in accordance with the

8



--------------------------------------------------------------------------------



 



provisions of this Agreement. In addition, in the event that Bachovchin ceases
to be employed by, or a consultant to, the Corporation for any reason, whether
voluntarily or involuntarily, Bachovchin’s right to serve as a director and to
designate directors under this Section 2 shall terminate, and the obligations of
the other Stockholders under this Section 2 to vote for Bachovchin or such
director(s) designated by Bachovchin shall terminate, but all other obligations
of the Stockholders hereunder shall continue unless otherwise terminated in
accordance with the provisions of this Agreement.

          2.6 In the event that any director contemplated by this Section 2
shall be made or threatened to be made a party to any action, suit or proceeding
with respect to which he or she may be entitled to indemnification by the
Corporation pursuant to its Certificate of Incorporation or otherwise, such
director shall be entitled to be represented in such action, suit or proceeding
by counsel of his/her choice and the expenses of such representation shall be
reimbursed by the Corporation to the extent provided in or authorized by said
Certificate of Incorporation or other provision and permitted by applicable law.

          The Corporation and the Stockholders agree not to take any action to
amend any provision of the Certificate of Incorporation of the Corporation
relating to indemnification of directors, as presently in effect, without the
prior written consent of the Purchasers, provided, however, that the right of
any Purchaser to require its consent as a condition to any such action to amend
shall terminate when such Purchaser’s right to designate one or more directors
under this Section 2 shall terminate.

     3. Management of the Corporation.

          3.1 Visitations Rights; Access to Records. Subject to the limitations
set forth in Section 3.4, the Corporation agrees to afford to each of the
Investors and their respective counsel and authorized representatives, the right
periodically upon reasonable notice during normal business hours without
material interference with the business of the Corporation, to examine financial
records and properties of the Corporation at the Corporation’s premises and to
discuss the business affairs and financial accounts and operating results of the
Corporation with any of its officers or employees.

          3.2 Financial Reports. Subject to the limitations set forth in
Section 3.4, the Corporation agrees to furnish each of the Investors with the
following:

               (a) As soon as practicable after the end of each fiscal year of
the Corporation, and in any event within one hundred twenty (120) days
thereafter (or by such earlier date as may be reasonably requested by Kos in
order for Kos to comply with its reporting obligations under the Exchange Act),
commencing within one hundred twenty (120) days (or such earlier date as
aforesaid) of the end of the Corporation’s fiscal year for 2004, the audited
consolidated balance sheet and audited consolidated statements of income, cash
flows and stockholders’ equity of the Corporation and its subsidiaries, if any,
for and as of the end of such fiscal year, together with comparable amounts for
the preceding fiscal year, in each case prepared in accordance with GAAP
consistently applied and all in reasonable detail and accompanied by a report
thereon certified by independent public accountants of recognized national or
regional standing selected by the Corporation and reasonably satisfactory to the

9



--------------------------------------------------------------------------------



 



Investors. Such financial statements shall be accompanied by such accountant’s
annual management letter, if any.

               (b) As soon as practicable after the end of the first three
quarters of each fiscal year of the Corporation, and in any event within thirty
(30) days thereafter (or by such earlier date as may be reasonably requested by
Kos in order for Kos to comply with its reporting obligations under the Exchange
Act), an unaudited consolidated balance sheet, statement of income and statement
of cash flows of the Corporation and its subsidiaries, if any, as of the end of
each such quarterly and year to date period, together with comparable amounts
for the preceding fiscal year, in each case prepared in accordance with GAAP
consistently applied and all in reasonable detail and certified on behalf of the
Corporation by the Chief Executive Officer or Chief Financial Officer as having
been so prepared.

               (c) As soon as practicable after the end of each month, and in
any event within thirty (30) days thereafter, an unaudited consolidated balance
sheet, statement of income and statement of cash flows of the Corporation and
its subsidiaries, if any, for and as of the end of such month and the year to
date period, together with comparable amounts for the preceding fiscal year, in
each case prepared in accordance with GAAP consistently applied and all in
reasonable detail and certified on behalf of the Corporation by the Chief
Executive Officer or Chief Financial Officer as having been so prepared, except
such financial statements need not contain the notes required by GAAP and may be
subject to normal year-end adjustments, which adjustments will not be material
either individually or in the aggregate.

               (d) With respect to the then current fiscal year periods, the
financial statements delivered pursuant to Sections 3.2(b) and (c) above shall
also include a comparison between the actual figures for such month, quarter and
year to date periods and the comparable figures included in the Budget for such
month, quarter and year to date period, with an explanation of any material
differences between them.

               (e) If for any period the Corporation shall have any subsidiary
whose accounts are consolidated with those of the Corporation, then in respect
of such period the financial statements delivered pursuant to the foregoing
Sections 3.2(a), (b) and (c) shall be the consolidated and consolidating
financial statements of the Corporation and all such consolidated subsidiaries.

               (f) Promptly upon becoming available:

                    (i) copies of all financial statements, reports, notices,
press releases, proxy statements and other documents released to the public by
the Corporation and copies of all regular and periodic reports, if any, filed by
the Corporation with the Commission or any securities exchange; and

                    (ii) any other financial information available to management
of the Corporation as any of the Investors shall reasonably request from time to
time.

          3.3 Budget and Operating Forecast. With respect to the fiscal year of
the Corporation beginning on January 1, 2005, the Corporation will prepare and
submit to the Board of Directors and each of the Investors at least 20 days
prior to the end of the first fiscal quarter of

10



--------------------------------------------------------------------------------



 



such fiscal year a proposed operating plan of the Corporation (the “Budget”) for
such fiscal year. With respect to each fiscal year thereafter, the Corporation
agrees to prepare and submit a proposed Budget to the Board of Directors and
each of the Investors at least 20 days prior to the beginning of each such
fiscal year. The Budget shall be accepted as the Budget for such fiscal year
when it has been approved by the Board of Directors. The Budget for each fiscal
year shall be reviewed by the Corporation periodically and all changes therein
and all material deviations therefrom which are proposed to be made by the
Corporation shall be resubmitted to its Board of Directors in advance and shall
be accepted when approved by, and the Corporation shall not make any such
changes or material deviations to or from the Budget without such prior approval
of, its Board of Directors. The Budget shall include an income statement,
balance sheet and cash flow information. To the extent not already reflected in
the most recent Budget delivered pursuant to this Section 3.3, the Corporation
shall prepare, and the Board of Directors shall approve, a revised Budget for
the applicable fiscal year to reflect the funds to be received by the
Corporation in the Second Closing (as such term is defined in the Series F Stock
Purchase Agreement), and the Corporation shall cause such revised Budget to be
delivered to the Investors prior to the date of such Second Closing.

          3.4 Limitations on Certain Rights of Investors Under Section 3.

               (a) The Corporation shall provide the quarterly and annual
information required by Sections 3.2(a) and 3.2(b) to each Investor so long as
such Investor shall continue to own any shares of Preferred Stock or Common
Stock issued on conversion of Preferred Stock. The Corporation shall provide the
visitation rights, access to records and the monthly financial information
required by Sections 3.1 and 3.2(c) to each Investor only so long as such
Investor shall own at least 50,000 shares of Common Stock (determined in the
case of a holder of Preferred Stock on an as converted basis). The foregoing
provisions of this Section 3.4 to the contrary notwithstanding, the Investors
(other than Kos) shall not have any rights and the Corporation shall not have
any obligations under the foregoing provisions of this Section 3 (except as to
Kos) at such time that the Common Stock is registered under Section 12 of the
Exchange Act or has been sold to the public in an initial public offering
pursuant to a registration statement which has been declared effective by the
Securities and Exchange Commission under the Securities Act.

               (b) With respect to the rights provided by Section 3.2 and 3.3 to
receive financial information and a yearly Budget from the Corporation, such
rights shall be satisfied as to Oikos and as to any member of Oikos’ Group, by
delivery of one copy of any such required document to Oikos and delivery of two
copies of each required document to the offices of Steven K. Aronoff (at the
address indicated in Section 7 of the Series F Stock Purchase Agreement), or to
such other person as Oikos may designate from time to time.

          3.5 Confidentiality. Any confidential or proprietary information of
the Corporation obtained by any Stockholder holding Preferred Stock or Common
Stock shall be treated as confidential and shall not be disclosed to a third
party without the prior written consent of the Corporation. The obligations
under this Section 3.5 shall survive any termination of this Agreement and any
transfer or conversion of Preferred Stock or Common Stock.

11



--------------------------------------------------------------------------------



 



          3.6 Insurance. The Corporation shall obtain and shall maintain, with
financially sound and responsible insurers (a) fire, casualty, products
liability and other liability insurance policies, with extended coverage in
amounts customary for companies similarly situated and (b) such other insurance,
including officer and director insurance, as may be satisfactory to the Board.

     4. Preemptive Rights.

          4.1 The Corporation hereby grants to each of the Right Holders the
right of first refusal to purchase their Pro Rata Amount (or any part thereof)
of any New Securities that the Corporation may, from time to time, propose to
sell or issue following the date of this Agreement.

          4.2 In the event that the Corporation proposes to undertake an
issuance of New Securities, at least 30 days before such issuance, it shall give
to each Right Holder written notice of its intention, describing in such notice
the type of New Securities, the price, and the general terms upon which the
Corporation proposes to issue the same. Each Right Holder shall have 15 days
from the date of its receipt of any such notice to agree to purchase all or a
part of its Pro Rata Amount of such New Securities for the price and upon the
general terms specified in the notice by giving written notice to the
Corporation and the other Right Holders and stating therein the quantity of New
Securities to be purchased. Each Right Holder shall have a right of
over-allotment such that if any Right Holder fails to exercise in whole or in
part its right hereunder to purchase its Pro Rata Amount of New Securities, each
other Right Holder who or which elected to purchase in full its Pro Rata Amount
may purchase the nonpurchasing Right Holder’s portion on a pro rata basis, by
giving notice to the Corporation within 5 days from the date such nonpurchasing
Right Holder fails to exercise its right hereunder to purchase its Pro Rata
Amount of New Securities.

          4.3 In the event that the Right Holders fail to exercise in full the
preemptive right set forth in this Section 4 within said 15 plus 5 day period,
the Corporation shall have 90 days thereafter to sell the New Securities
respecting which such right was not exercised, at a price and upon general terms
no more favorable to the purchasers thereof than specified in the Corporation’s
notice. In the event the Corporation has not sold such New Securities within
said 90 day period, the Corporation shall not thereafter issue or sell any New
Securities, without first offering such New Securities to the Right Holders in
the manner provided above.

     5. Transfers

          5.1 Future Stockholders. The Corporation shall use its best efforts to
cause each Person that is not already a Stockholder hereunder and that acquires
Equity Securities directly from the Corporation after the date hereof entitling
them, either directly or indirectly, to hold more than one percent (1%) of the
Common Stock of the Corporation (calculated on a fully-diluted basis) (a “Future
Stockholder”), to execute a counterpart to this Agreement, agreeing to be
treated as (i) an Investor, if such Person acquires shares of a series of the
Corporation’s authorized but unissued Preferred Stock, or (ii) a non-Investor
Stockholder, if such Person acquires shares of the Corporation’s authorized but
unissued Common Stock, whereupon such

12



--------------------------------------------------------------------------------



 



Person shall be bound by, and entitled to the benefits of, the provisions of
this Agreement relating to Investors or non-Investor Stockholders, as the case
may be.

          5.2 Limitations on Transfers.

               (a) Except as otherwise specifically provided in Sections 5.2(b),
5.2(c) and 5.2(d), each Stockholder agrees with the other Stockholders and with
the Corporation that during the term of this Agreement such Stockholder will not
Transfer any Equity Securities of the Corporation now owned or hereafter
acquired by such Stockholder to any person or entity except in a Stockholder
Permitted Transfer. For purposes of this Agreement, “Stockholder Permitted
Transfer” means (A) any Transfer by a Stockholder to any Person that is a member
of the Group of such Stockholder, (B) any Transfer made accordance with the
provisions of Sections 5.3 or 5.4 below, or (C) any other Transfer made with the
prior written consent of the Right Holders holding at least 65% of the then
outstanding shares of Common Stock issued or issuable on conversion of all
outstanding shares of Preferred Stock.

               (b) Oikos agrees with the other Stockholders and with the
Corporation that, during the term of this Agreement:

                    (i) except as provided to the contrary in
Section 5.2(b)(ii), neither Oikos nor any member of Oikos’ Group will Transfer
any Equity Securities of the Corporation now owned or hereafter acquired by
Oikos to any person or entity except in an Oikos Permitted Transfer. For
purposes of this Agreement, “Oikos Permitted Transfer” means (A) any Transfer to
a member of Oikos’ Group, provided, however, that the cumulative number of
Transferees within Oikos’ Group does not exceed the lesser of 100 persons
(including Oikos) or entities, or such number as would require the Corporation
to register such Transfers or the Equity Securities transferred or any Equity
Securities under any of the Securities Laws, (B) any Transfer made accordance
with the provisions of Sections 5.3 or 5.4 below; or (C) any other Transfer made
with the prior written consent of the Right Holders holding at least 65% of the
then outstanding shares of Common Stock issued or issuable on conversion of all
outstanding shares of Preferred Stock; and

                    (ii) Oikos, and Transferees of Oikos that are members of
Oikos’ Group, may, collectively, Transfer up to 35% of the Equity Securities
(calculated on an as converted basis) owned by Oikos as of the date of this
Agreement other than pursuant to a Oikos Permitted Transfer.

               (c) Bachovchin agrees with the other Stockholders and with the
Corporation that, during the term of this Agreement, neither Bachovchin nor any
member of Bachovchin’s Group will Transfer any Equity Securities of the
Corporation now owned or hereafter acquired by Bachovchin to any person or
entity except in a Bachovchin Permitted Transfer, provided, however, that (i) on
or after the third anniversary of the date of this Agreement, Bachovchin and
Transferees from Bachovchin that are members of Bachovchin’s Group may Transfer
in the aggregate up to 10% of the Common Stock owned by Bachovchin on the date
of this Agreement (including for purposes of such calculation Common Stock
issuable to Bachovchin upon the exercise of options outstanding on the date of
this Agreement granted under the Corporation’s 1999 Stock Option Plan) other
than pursuant to a Bachovchin Permitted

13



--------------------------------------------------------------------------------



 



Transfer (and without such Transfer being subject to Sections 5.3 or 5.4), and
(ii) on or after the seventh anniversary of this Agreement all Equity Securities
now owned or hereafter acquired by Bachovchin and any Transferee of Bachovchin
that is a member of Bachovchin’s Group may be Transferred other than pursuant to
a Bachovchin Permitted Transfer but subject to the rights of the other
Stockholders pursuant to Sections 5.3 and 5.4. For purposes of this Agreement,
“Bachovchin Permitted Transfer” means (A) any Transfer to a member of his Group,
(B) any Transfer pursuant to Sections 5.4 where neither Bachovchin nor a member
of Bachovchin’s Group is a Co-Sale Offeree, or (C) any other Transfer made with
the prior written consent of the Right Holders holding at least 65% of the then
outstanding shares of Common Stock issued or issuable on conversion of all
outstanding shares of Preferred Stock (in which case Bachovchin or such member
of Bachovchin’s Group shall be deemed a First Offeror or a Co-Sale Offeree under
Sections 5.3 and 5.4, which Sections shall be applicable in their entirety to
such proposed Transfer by Bachovchin).

               (d) Kiritsy agrees with the other Stockholders and with the
Corporation that, during the term of this Agreement, neither Kiritsy nor any
member of Kiritsy’s Group will Transfer any Equity Securities of the Corporation
now owned or hereafter acquired by Kiritsy to any person or entity except in a
Kiritsy Permitted Transfer; provided, however, that in no event shall Kiritsy or
a member of Kiritsy’s Group Transfer Equity Securities if such Transfer is
prohibited under either (i) that certain Jaharis Voting Trust Agreement, dated
February 1, 2005, by and among Kiritsy, Mary Jaharis and Oikos, as the same may
be amended from time to time (the “Jaharis Voting Trust Agreement”), or
(ii) that certain Triad Voting Trust Agreement, dated February 1, 2005, by and
among Kiritsy, Kevin Ferro and the Corporation, as the same may be amended from
time to time (the “Triad Voting Trust Agreement”). For purposes of this
Agreement, “Kiritsy Permitted Transfer” means (A) any Transfer to a member of
his Group, (B) any Transfer pursuant to Sections 5.4 where neither Kiritsy nor a
member of Kiritsy’s Group is a Co-Sale Offeree, (C) any Transfer made to either
of the respective Trustees pursuant to and in accordance with the Jaharis Voting
Trust Agreement or the Triad Voting Trust Agreement, (D) any pledge or
hypothecation of shares of Preferred Stock held by Kiritsy as collateral
security for a loan or loans extended by Mary Jaharis to Kiritsy in connection
with the Mary Jaharis Transfer, or (E) any other Transfer made with the prior
written consent of the Right Holders holding at least 65% of the then
outstanding shares of Common Stock issued or issuable on conversion of all
outstanding shares of Preferred Stock (in which case Kiritsy or such member of
Kiritsy’s Group shall be deemed a First Offeror or a Co-Sale Offeree under
Sections 5.3 and 5.4, which Sections shall be applicable in their entirety to
such proposed Transfer by Kiritsy).

               (e) In addition to the requirements of Sections 5.2(a) through
5.2(d), no Transfer shall be made by any Stockholder, and no Transfer shall be
deemed a Permitted Transfer hereunder unless, in each case (i) the Transferee,
unless already a party to this Agreement, shall have furnished to the
Corporation a written joinder agreement (a “Joinder Agreement”) executed by such
Transferee pursuant to which such Transferee shall have agreed to hold the
Equity Securities that are the subject of such Transfer subject to and be bound
by all the restrictions and covenants set forth in this Agreement that are
applicable to the Transferor, and (ii) either (A) the Transfer is pursuant to an
effective registration statement under the Securities Act and in compliance with
any other applicable federal securities laws and state securities or “blue sky”
laws (collectively, “Securities Laws”), or (B) the Joinder Agreement furnished
by the Transferee, if any, shall contain appropriate representations, reasonably

14



--------------------------------------------------------------------------------



 



acceptable to the Corporation, to evidence that an exemption from such
registration is available with respect to such Transfer and, if reasonably
requested by the Corporation, the Transferor shall have furnished the
Corporation with an opinion of counsel, which opinion and counsel must be
reasonably satisfactory to the Corporation, to the effect that no such
registration is required because of the availability of an exemption from
registration under the Securities Laws and that the Transfer otherwise complies
with this Agreement and the Securities Laws, provided that no such opinion of
counsel will be required if the Transferee is a member of the Group of the
Transferor. Any Transfer of Equity Securities by any Stockholder not in
accordance with this paragraph shall be void. Notwithstanding anything in this
Agreement to the contrary, in no event shall a Stockholder Transfer Equity
Securities to any Person whom the Board of Directors of the Corporation
reasonably determines in good faith to be a direct or indirect competitor of
either Kos or the Corporation.

               (f) The Corporation shall not record upon its books any Transfer
of Equity Securities held or owned by any of the Stockholders to any other
Person except Transfers made in accordance with this Section 5.2.

          5.3 Right of First Refusal.

               (a) If any Stockholder (the “First Offeror”) proposes to Transfer
any Equity Securities that are subject to the restrictions of Sections 5.2(a)
through 5.2(d) to any Person other than to a member of the Group of such
Stockholder, the First Offeror shall, before such Transfer, deliver to the Right
Holders an offer (the “First Offer”) to Transfer such Equity Securities upon the
terms set forth in this Section 5.3(a), including (A) the number or amount of
Equity Securities to which the First Offer relates (the “Offered Shares”) and
the name of the First Offeror, (B) the name and address of the proposed offeree
(the “First Offeree”), (C) the proposed amount and type of consideration
(including, if the consideration consists in whole or in part of non-cash
consideration, such information available to the First Offeror as may be
reasonably necessary for the Right Holders to properly analyze the economic
value and investment risk of such non-cash consideration) and the terms and
conditions of payment offered by the First Offeror. The First Offer shall remain
open and irrevocable for a period of 30 days (the “Acceptance Period”) from the
date of its receipt by the Right Holders.

               (b) Any Right Holder may accept the First Offer and purchase his,
her or its Pro Rata Amount of the Offered Shares (with respect to each Right
Holder, its “Full Allotment”) by delivering to the First Offeror a notice (the
“Acceptance Notice”) in writing within the Acceptance Period. Each Right Holder
purchasing its Full Allotment may also accept the First Offer and purchase his,
her or its Pro Rata Amount of any remaining shares not so purchased by the other
Right Holders.

               (c) The First Offeror may Transfer any or all of the Offered
Shares not purchased by the Right Holders, on terms and conditions no more
favorable to the First Offeree than are described in the First Offer, within
60 days after expiration of the Acceptance Period. If such Transfer is not made
within such 60-day period, the restrictions provided for in this Section 5.3
shall again become effective.

15



--------------------------------------------------------------------------------



 



               (d) For purposes of this Section 5.3, each Right Holder may
aggregate his, her or its Pro Rata Amount among other Right Holders in his, her
or its Group to the extent that such other Right Holders in his, her or its
Group do not elect to purchase their respective Full Allotments.

               (e) The provisions of this Section 5.3 shall not apply to a
Transfer pursuant to Section 5.2(b)(ii).

          5.4 Co-Sale/Tag-Along Rights.

               (a) If a Stockholder (the “Co-Sale Offeree”) receives an offer to
Transfer any Equity Securities to any Third Party (the “Co-Sale Offeror”), the
Co-Sale Offeree shall, at least 30 days before such Transfer, deliver a notice
(the “Co-Sale Notice”) to the Right Holders that sets forth substantially the
same information as the First Offer in Section 5.3(a) hereof; provided, however,
that such Co-Sale Notice shall indicate that the Co-Sale Offeror has been
informed of the co-sale rights provided for in this Section 5.4 and has agreed
to purchase Equity Securities in accordance with the terms hereof.

               (b) The Co-Sale Offeree shall not Transfer any Equity Securities
to the Co-Sale Offeror unless the Right Holders are permitted to Transfer their
respective Pro Rata Amounts of the aggregate number of Equity Securities to
which the Co-Sale Offer relates.

               (c) The Co-Sale Offeree shall, in addition to complying with the
provisions of this Section 5.4, comply with the other provisions of this
Section 5 (it being understood that the notice contemplated by Section 5.3 and
the Co-Sale Notice contemplated by this Section 5.4 may be included in a single
notice).

               (d) Within 30 days after delivery of the Co-Sale Notice, each
Right Holder may elect to participate in the proposed Transfer by delivering to
such Co-Sale Offeree a notice (the “Tag-Along Notice”) specifying the number of
Equity Securities, up to his, her or its Pro Rata Amount (based upon the
aggregate number of Equity Securities of the Corporation outstanding at such
time), with respect to which the Right Holder shall exercise his, her or its
rights under this Section 5.4. For purposes of this Section 5.4, each Right
Holder may aggregate his, her or its Pro Rata Amount among other Stockholders in
his, her or its Group to the extent that such other Stockholders in its Group do
not elect to sell their respective Pro Rata Amounts.

               (e) Any Equity Securities requested to be included in any Co-Sale
Notice shall be Transferred on terms no less favorable to the Transferor than
those set forth in the Co-Sale Notice.

               (f) The provisions of this Section 5.4 shall not apply to a
Transfer pursuant to Section 5.2(b)(ii).

     6. Termination. Except as otherwise provided herein, this Agreement, and
the respective rights and obligations of the parties hereunder, shall terminate
upon the Termination Date. Notwithstanding the foregoing, Kos’ rights under
Sections 3.2 and 3.3 shall survive the consummation of a Qualified IPO in order
to permit Kos to comply with its reporting obligations under the Exchange Act.

16



--------------------------------------------------------------------------------



 



     7. Legend. In addition to any other legends that may be required by law,
there shall be endorsed on each certificate for Equity Securities issued by the
Corporation to the Stockholders a legend substantially to the following effect:

“The securities represented by this certificate are subject to restrictions on
transfer and to other limitations set forth in a Stockholders’ Agreement dated
February 1, 2005 among the Corporation and its stockholders, a copy of which is
available at the office of the Corporation. No transfer of any interest in such
securities is effective unless made in compliance with the terms of such
Agreement.”

“The securities represented by this certificate have been acquired for
investment and have not been registered under the Securities Act of 1933, as
amended, or any state securities or blue sky laws. These securities may not be
sold or transferred in the absence of such registration or an exemption
therefrom under said Act or laws.”

     8. Notices. All notices, requests, consents and other communications
hereunder to a party shall be deemed to be sufficiently given if contained in a
written instrument delivered in person, sent via a reputable nationwide
overnight courier services guaranteeing next business day delivery, or duly sent
by first class registered or certified mail, postage prepaid, addressed in each
case to such party at the address set forth below or such other address as may
hereafter be designated in writing by such party to all other parties:

          8.1 if to the Corporation, to the address set forth in Section 7 of
the Series F Stock Purchase Agreement (with a copy to be sent as indicated
therein);

          8.2 if to a Purchaser, to the address set forth in Section 7 of the
Series F Stock Purchase Agreement (with a copy to be sent as indicated therein);
and

          8.3 if to any other Stockholder, to the address of Stockholder as
reflected in the books and records of the Corporation.

     9. Entire Agreement. This Agreement constitutes the entire agreement among
the parties concerning the subject matter hereof, and supersedes all prior
agreements, written or oral, between or among them concerning such subject
matter in their entirety, including, without limitation, the Voting Agreement,
the Stock Restriction Agreement and the provisions of Sections 8 and 9 of the
Series A Stock Purchase Agreement, as amended (such Voting Agreement, Stock
Restriction Agreement and the provisions of Sections 8 and 9 of the Series A
Stock Purchase Agreement being hereby terminated and of no further force or
effect); provided, however, that the Stock Issuance Agreement, dated
September 8, 1999, between the Corporation and Tufts shall not be superseded
hereby and shall remain in full force and effect.

     10. Remedies; Further Agreements.

17



--------------------------------------------------------------------------------



 



          10.1 In addition to any other remedies provided by law, it is
acknowledged that it will be impossible to measure in money the damages that
would be suffered if the parties hereto fail to comply with any of the
obligations herein imposed on them and that in the event of any such failure, an
aggrieved person will be irreparably damaged and will not have an adequate
remedy at law. Any such aggrieved person shall, therefore, be entitled to
injunctive relief, including specific performance, to enforce such obligations,
and if any action should be brought in equity to enforce any of the provisions
of this Agreement, none of the parties hereto shall, to the fullest extent
permitted by applicable law, raise the defense that there is an adequate remedy
at law.

          10.2 Each of the parties hereto agrees to execute all such further
instruments and documents, and to take all such further actions, as any other
party may reasonably require in order to effectuate the terms and purposes of
this Agreement.

     11. Amendments, Waivers. Except as otherwise provided herein, this
Agreement may be amended, and compliance with any provision of this Agreement
may be omitted or waived, only by the written agreement of the Corporation, and
the holders of a majority of the then outstanding shares of Common Stock issued
or issuable on conversion of all outstanding shares of Preferred Stock. In
addition, (i) any amendment to Section 2 of this Agreement shall also require
the prior written consent of Bachovchin, Kos and Oikos but in each case only to
the extent that such amendment is materially adverse to Bachovchin, Kos or
Oikos, as the case may be (it being understood that an increase in the size of
the Board or the addition of a Board designation right(s) to a Future
Stockholder shall not be deemed adverse to Bachovchin, Kos and Oikos), provided
that an amendment to Section 2 relating solely to the right to designate an
Observer shall only require the additional consent of Oikos and Stone Life but
in each case only to the extent that such amendment is materially adverse to
Stone Life or Oikos, as the case may be, (ii) any amendment to Sections 3.2(a),
3.2(b) and Section 3.3 shall also require the prior written consent of each of
Bachovchin, Kos and Oikos, (iii) any amendment to Section 4 shall also require
the written consent of Kos unless such amendment applies in the same fashion to
Oikos and the members of Oikos’ Group as it does to Kos, (iv) any amendment to
Section 5.2(c) or the related definition of Group as it relates to Bachovchin
shall also require the prior written consent of Bachovchin, (v) any amendment to
Section 5.2(b) or the related definition of Group as it relates to Oikos shall
also require the prior written consent of each of Bachovchin and Kos, (vi) any
amendment to Section 5.2(d) or the related definition of Group as it relates to
Kiritsy shall also require the prior written consent of Kiritsy, and (vii) any
amendment to the definition of Group insofar as such amendment relates to Kos
shall also require the prior written consent of Kos. Notwithstanding the
foregoing, no provision of this Agreement may be amended or terminated, and the
observance of any term hereunder may not be waived, with respect to any
Stockholder without the written consent of such Stockholder unless such
amendment, termination or waiver applies in the same fashion to all Stockholders
with like rights and obligations pursuant to such provision or term. A waiver or
omission on one occasion shall not constitute a waiver or omission on any
further occasion.

     12. Assignment; Successors and Assigns; Designees.

          12.1 The rights and obligations of any Stockholder under this
Agreement (with the exception of the right to designate one or more directors or
an Observer pursuant to Section

18



--------------------------------------------------------------------------------



 



2, provided that the foregoing shall not apply to Oikos) may and, unless the
terms of such Transfer or this Agreement provide to the contrary, will be
transferred to any Transferee acquiring not less than 25,000 shares of Common
Stock (including for such purpose shares of Common Stock issuable upon
conversion of Preferred Stock acquired by such assignee) appropriately adjusted
to take account of any stock split, stock dividend, combination of shares, or
the like, who acquired such shares in a transaction otherwise in accordance with
Section 5.2 hereof and, with respect to the rights provided by Sections 4 and 5,
who is an “accredited investor,” as that term is used in Regulation D
promulgated under the Securities Act (an “Accredited Investor”). In the event
that any Transferee will, pursuant to the terms of the Transfer, receive less
than all the rights of the Transferor that are transferable hereunder, the
Transferor shall deliver to the Corporation and to the Right Holders notice of
the rights that will be bestowed on the Transferee prior to the consummation of
such Transfer.

     Except as may be expressly provided otherwise herein, this Agreement shall
be binding on, and shall inure to the benefit of, the parties hereto and their
respective heirs, legal representatives, successors and permitted assigns and
transferees. In addition, for the avoidance of doubt, in connection with a
Transfer(s) permitted by Section 5.2(b), Oikos (or Oikos’ designee pursuant to
Section 12.3) may, by giving written notice to the Corporation setting forth the
rights bestowed, assign (i) one or more of Oikos’ director designation rights
pursuant to Section 2, (ii) Oikos’ right to an Observer pursuant to Section 2,
or (iii) all or a portion of Oikos’ rights pursuant to Section 4, 5.3 or 5.4, to
the Transferee(s) in such Transfer(s), it being understood that such rights may
not be further assigned by the Transferee unless reassigned to a member of
Oikos’ Group.

          12.2 Notwithstanding anything in this Agreement to the contrary, with
respect to any Transfer by Oikos to a member of Oikos’ Group, unless the terms
of such Transfer provide to the contrary, Oikos (or Oikos’ designee who shall
initially be Steven K. Aronoff) (i) shall retain all rights under this Agreement
to vote the shares of Common Stock or Preferred Stock so Transferred (including,
without limitation, to consent to the amendment to or waiver of any provision of
this Agreement and to designate directors and an Observer pursuant to Section 2,
and (ii) may amend or revoke the rights granted to such member of its Group
pursuant to such Transfer at any time by prior written notice to the affected
member of the Group, to the Corporation and to the other Right Holders. In the
event of the dissolution of Oikos prior to any designation pursuant to Section
12.3, the rights detailed in clause (i) above shall be automatically transferred
to the members of Oikos’ Group, to be exercised as specified in Section 12.3. In
connection with Transfers by Oikos to members of Oikos’ Group pursuant to
Section 5.2(b), only those Transferees designated by Oikos (or Oikos’ designee
pursuant to Section 12.3) in writing to the Corporation shall obtain the rights
set forth in Section 3.1 and such rights may be amended or revoked at any time
by Oikos or such designee by written notice to the affected Transferee and the
Corporation.

          12.3 Oikos shall have the right to appoint a designee to exercise the
Oikos rights hereunder to vote any shares of Common Stock or Preferred Stock
held by it or any member of its Group, to designate directors of the Corporation
and an Observer pursuant to Section 2 and to appoint future designees pursuant
to this Section 12.3. Oikos shall have the power to revoke any such designation
and to appoint a substitute designee pursuant to this Section 12.3 by delivery
of written notice to the then-current designee, the Corporation and each

19



--------------------------------------------------------------------------------



 



other Right Holder. The rights of a designee hereunder shall survive the
dissolution of Oikos. In the event of the dissolution of Oikos prior to making
any such designation, the rights of Oikos to vote any Equity Securities pursuant
to this Agreement and to appoint directors and an Observer pursuant to Section 2
shall be exercised by the holders of a majority of Equity Securities then held
by members of Oikos’ Group. In the event of the dissolution of Oikos, the then
designee of Oikos, if any, shall have full power of substitution and
resubstitution.

     13. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

     14. Counterparts, Facsimiles. This Agreement may be executed in any number
of counterparts (including, in the case of the Purchasers, Purchaser Signature
Pages (as defined in the Series F Purchase Agreement)), each such counterpart
shall be deemed to be an original instrument, and all such counterparts shall
together constitute but one agreement. Signature pages to this Agreement may be
delivered by facsimile and shall have the same force and effect as an original.

     15. Certain Matters of Construction. A reference to a Section shall mean a
Section in this Agreement unless otherwise expressly stated. The titles and
headings herein are for reference purposes only and shall not in any manner
limit the construction of this Agreement which shall be considered as a whole.
The words “include,” “includes” and “including” when used herein shall be deemed
in each case to be followed by the words “without limitation.” Whenever the
context may require, any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, and the singular form of names and pronouns
shall include the plural and vice-versa. The headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

     16. Governing Law; Consent to Jurisdiction and Venue; Waiver of Jury Trial.
This Agreement shall be governed by, and construed and enforced in accordance
with, the substantive laws of The Commonwealth of Massachusetts without regard
to its principles of conflicts of laws. Any litigation arising from or relating
to this Agreement shall be filed and prosecuted in any court of competent
subject matter jurisdiction located in the state of New York. The parties
stipulate to the jurisdiction, convenience and efficiency of proceeding in such
courts and hereby waive and covenant not to assert any objections to proceeding
in such courts based on any grounds other than a lack of subject matter
jurisdiction.

[Remainder of this page intentionally left blank.]

20



--------------------------------------------------------------------------------



 



Stockholders Agreement

     IN WITNESS WHEREOF, the parties have executed this Agreement under seal as
of the day and year first above written.

           
Triad Pharmaceuticals, Inc.
      By:   /s/William W. Bachovchin         Name:   William W. Bachovchin     
  Title:   President     

 



--------------------------------------------------------------------------------



 



Stockholders Agreement

     IN WITNESS WHEREOF, the parties have executed this Agreement under seal as
of the day and year first above written.

                  /s/William W. Bachovchin       William W. Bachovchin, in his
personal      capacity     

 



--------------------------------------------------------------------------------



 



Stockholders Agreement

     IN WITNESS WHEREOF, the parties have executed this Agreement under seal as
of the day and year first above written.

            Stone Life Sciences Holdings, Ltd.
      By:   /s/Gerd Petrik         Name:   Gerd Petrik         Title:  
President of Stone Management, Inc.         General Partner     

 



--------------------------------------------------------------------------------



 



Stockholders Agreement

     IN WITNESS WHEREOF, the parties have executed this Agreement under seal as
of the day and year first above written.

            Tufts University
      By:   /s/Steven S. Manos         Name:   Steven S. Manos         Title:  
Executive Vice President     

 



--------------------------------------------------------------------------------



 



Stockholders Agreement

     IN WITNESS WHEREOF, the parties have executed this Agreement under seal as
of the day and year first above written.

                  /s/Christopher Kiritsy       Christopher Kiritsy           

 



--------------------------------------------------------------------------------



 



Stockholders Agreement

     IN WITNESS WHEREOF, the parties have executed this Agreement under seal as
of the day and year first above written.

            2004 Oikos Investment Partners, LP
      By:   /s/Steven K. Aronoff         Name:   Steven K. Aronoff         
Manager of 500 East General         Partners LLC, General Partner     

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement under seal as
of the day and year first above written.

            Kos Pharmaceuticals, Inc.
      By:   /s/Adrian Adams         Name:   Adrian Adams        Title:  
President and CEO     

 